UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

__________________________________________/

JANE DOE, in her individual capacity,

              Plaintiff,
                                                               Case No.: 7:18-cv-08728-KMK
       -against-

BARD COLLEGE and BARD COLLEGE                               DECLARATION OF CARRIE
BOARD OF TRUSTEES                                           GOLDBERG IN SUPPORT
                                                            OF GOLDBERG’S MOTION TO
            Defendant.                                      WITHDRAW AS COUNSEL
__________________________________________/

       I, Carrie Goldberg, respectfully submit this Declaration pursuant to Local Civil Rule 1.4,
in support of the motion of C.A. Goldberg PLLC (“Goldberg”) to withdraw as counsel for Plaintiff
Jane Doe (“Plaintiff Doe”). The reasons for withdrawal are as follows:

   1. I am counsel for Plaintiff Jane Doe in this matter. I make this declaration based on

       my personal knowledge, in support of Goldberg’s Motion to Withdraw as Counsel

       for Plaintiff Jane Doe.

   2. I met with Plaintiff Doe on March 13, 2019 and discussed the existence of certain strategic

       differences and her desire to obtain new counsel.

   3. I explained the procedure for attorney withdrawal and that changing attorneys could result

       in delay.

   4. As stated in her affidavit dated March 13, 2019 Plaintiff Doe no longer wished to be

       represented by Goldberg and discharged Goldberg as counsel on March 13, 2019,. Dkt. 34-

       1.

   5. Plaintiff Doe cited “strategic differences” as the reason for discharging Goldberg. Dkt. 34-

       1.
6. The parties have not commenced discovery, and no parties have submitted any dispositive

   motions ; therefore, the timing of withdrawal should not substantially disrupt litigation or

   cause prejudice to either Plaintiff or Defendants.

7. I spoke with Counsel for Defendants on March 14, 2019 to inform them that Goldberg

   would be seeking to withdraw from the case and would be requesting a 60-day extension

   for Plaintiff Doe to find replacement counsel and for that counsel to file a Second Amended

   Complaint.

8. On March 14, 2019 this Court granted leave to file the Motion to Withdraw as Counsel and

   granted Plaintiff Jane Doe a sixty (60) day extension to file a Second Amended Complaint.

9. If allowed to withdraw, Goldberg will fully cooperate with successor counsel to familiarize

   them with Plaintiff Doe’s case.

10. Goldberg has no lien on the case and will not place a lien on the case in the future.

11. If the Court requires more information we request that any additional submissions

   describing this matter be made under seal or that the parties meet in camera to minimize

   potential prejudice to Plaintiff.

12. Attached as Exhibit A is a copy of Plaintiff Doe’s March 13, 2019 Affidavit, which has

   previously been submitted as an Exhibit to Goldberg’s March 14, 2019 Letter-Motion. Dkt

   34-1.

13. Attached as Exhibit B is a Copy of Plaintiff Doe’s First Amended Complaint, as per Judge

   Karas’ Individual Rule II(B), which has previously been filed via ECF on December 11,

   2018. Dkt. 10.

14. I declare under penalty of perjury that the foregoing is true and correct.
Dated: March 28, 2019       Respectfully submitted,
       Brooklyn, New York
                            C.A. GOLDBERG PLLC

                            By:     /s/ Carrie Goldberg___
                                   Carrie Goldberg (CA7873)
                                   16 Court Street, 33rd Floor
                                   Brooklyn, NY 11241
                                   T: (646) 666-8908
                                   Carrie@cagoldberglaw.com
